Citation Nr: 0121664	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a psychiatric disorder.

In a November 1997 decision, the Board, in pertinent part, 
denied service connection for a psychiatric disorder, 
determining that the veteran had not submitted a well-
grounded claim.  The veteran appealed the decision to The 
United States Court of Appeals for Veterans Claims (Court).

In a July 2000 order, the Court affirmed the Board's denial 
of service connection for a psychiatric disorder, which 
judgment was entered in August 2000.  The veteran appealed 
the decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  At that time, the 
Secretary filed an unopposed motion to remand for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which the Federal 
Circuit granted in February 2001.

When the case was returned to the Court, it recalled its 
August 2000 judgment, revoked its July 2000 single-judge 
order, vacated the November 1997 Board decision to the extent 
that it denied service connection for a psychiatric disorder 
based on the lack of submitting a well-grounded claim, and 
issued an order in its stead remanding the veteran's claim 
back to the Board for readjudication under the new law 
consistent with the order.  This order was issued in March 
2001.


REMAND

The Board notes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his claim and expanded its duty to notify 
the veteran and his representative concerning the aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
"VCAA"); Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 104 (2000).

The Board has reviewed the evidence of record and finds that 
additional development is needed prior to adjudication of the 
claim on appeal.

The new legislation requires, in part, that the Secretary of 
VA make reasonable efforts to obtain relevant records that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  If the Secretary is 
unable to obtain all of the relevant records, the Secretary 
is to notify the claimant that the Secretary is unable to 
obtain the records and is to state the efforts that were 
taken to obtain those records and describe any further action 
that the Secretary will take with respect to the claim.

The veteran's attorney has correctly pointed out that the 
veteran has identified private medical records related to 
treatment for a psychiatric disorder, which the RO has not 
sought to obtain.  Specifically, when the veteran filed his 
original claim for service connection in December 1971, he 
stated he was receiving treatment with Dr. Gordon Ira, Jr. in 
Jacksonville, Florida, at that time and that he had received 
treatment at Saint Luke's Hospital in Jacksonville, Florida, 
in June 1971.  Additionally, when the veteran underwent a VA 
psychiatric evaluation in May 1996, he stated he had been 
hospitalized at the Mental Health Resource Center in 
Jacksonville, Florida, in 1994.  An attempt to obtain such 
records must be made in compliance with the VCAA.

The Board is aware that the RO submitted a letter to Dr. Ira 
in May 1996, asking for copies of the medical records 
pertaining to the veteran; however, Dr. Ira did not respond 
to the letter.

In a July 2001 statement, the veteran's attorney stated that 
the veteran did not give consent to the Board to review any 
additional records received prior to the RO's consideration 
of those records.  See 38 C.F.R. § 20.1304(c) (2000).


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his psychiatric 
disorder.  The veteran should give 
permission for VA to obtain the records 
from Dr. Gordon Ira, Jr., St. Lukes 
Hospitalization, and Mental Health 
Resource Center.  After securing the 
necessary authorizations and using the 
authorizations the veteran has provided, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  The RO should 
secure all outstanding VA treatment 
records, if the veteran indicates 
treatment at VA.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for a psychiatric 
disorder.  

If the benefit sought on appeal remains denied, the veteran 
and his attorney, should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


